ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that RICHARD J. CARROLL of SECAU-CUS, who was admitted to the bar of this State in 1970, and who thereafter was suspended from the practice of law effective January 3, 2000, by Order of this Court dated December 9, 1999, should be suspended from the practice of law for a period of three months for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 1.15(d) and Rule l:21-6(h) (recordkeep-ing deficiencies), and good cause appearing;
It is ORDERED that RICHARD J. CARROLL is suspended from the practice of law for a period of three months and until the further Order of the Court, effective April 3, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continued to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.